Citation Nr: 0830372	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and post-traumatic stress disorder.  


FINDINGS OF FACT

1.  The veteran did not participate in combat and his 
stressor has not been confirmed. 

2.  The veteran does not have hearing loss, tinnitus, or 
PTSD, as the result of his active military service.  


CONCLUSIONS OF LAW

1.  Hearing loss, and tinnitus, were not incurred in or 
aggravated by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007). 

2.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has bilateral hearing loss, 
tinnitus, and PTSD, as a result of his service.  

The Board will first address the veteran's claims for 
bilateral hearing loss, and tinnitus.  The veteran argues 
that he has these conditions due to exposure to loud noises 
during service, to include an explosive simulator in basic 
training, and exposure to artillery.  See veteran's letter, 
received in August 2005; transcript of hearing held at the 
RO, hearing held in April 2007.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for psychoses, and an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when they are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was "cable splicer."  The veteran's 
personnel files indicate some service with an artillery unit, 
as well as a signal company.  His (DA Form 20) indicates that 
after training, he his principal duties were cable splicer, 
and telephone switchboard operator.  

The veteran's service medical records do not show treatment 
for psychiatric symptoms, hearing loss, or tinnitus symptoms, 
or a diagnosis of hearing loss or tinnitus.  The veteran's 
separation examination report, dated in August 1971, shows 
that his ears, and drums, were clinically evaluated as 
normal, providing evidence against these claims.  The report 
does not include audiometric test results.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1990 and 2006, as well as a 
decision of the Social Security Administration (SSA) (and the 
SSA's supporting documentation).  This evidence includes VA 
progress notes, dated between 2005 and 2006, which contain 
several "problem lists" noting sensorineural hearing loss.  

A VA audiometric examination report, dated in February 2006, 
shows that the veteran complained of tinnitus since 1970, a 
history of exposure to loud noise during service, and a post-
service history of occasional noise exposure as a truck 
driver for 23 years.  The report contains audiometric results 
which do not show that the veteran has hearing loss in either 
ear as defined at 38 C.F.R. § 3.385.  The diagnosis notes 
normal hearing acuity between 500 and 4,000 Hertz, 
bilaterally, and subjective tinnitus.  

The examiner concluded that, due to a considerable history of 
civilian noise exposure, the veteran's tinnitus was not as 
likely to be related to his military service, providing more 
evidence against this claim, outweighing the veteran's lay 
statements.  

A decision of the SSA, dated in June 2002, indicates that the 
SSA determined that the veteran was disabled as of September 
1999, with a primary diagnosis of "disorders of the back 
(discogenic and degenerative)," and a secondary diagnosis of 
"other disorders of bone and cartilage (osteoporosis)."  

With regard to the claim for bilateral hearing loss, the 
Board finds that the claim must be denied.  The veteran was 
not treated for hearing loss during service.  There is no 
evidence of hearing loss in the veteran's separation 
examination report.  Therefore, the claimed condition is not 
shown during service.  38 C.F.R. § 3.303(a).  In addition, 
under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  

In this case, although a few VA progress notes include 
"problem lists" noting sensorineural hearing loss, during 
his February 2006 VA examination, the veteran was found not 
to have hearing loss as defined at 38 C.F.R. § 3.385.  There 
is no competent evidence to show that the veteran has hearing 
loss as defined at 38 C.F.R. § 3.385.        

Finally, there is no competent evidence to show that the 
veteran had sensorineural hearing loss that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With regard to the claim for tinnitus, the veteran was not 
treated for tinnitus during service, and there is no evidence 
of tinnitus in the veteran's separation examination report.  
Therefore, the claimed condition is not shown during service.  
38 C.F.R. § 3.303(a).  In addition, the earliest medical 
evidence of tinnitus is found in the February 2006 VA 
examination report.  This is approximately 34 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that 
tinnitus is related to his service.  

In this regard, the only competent opinion is found in the 
February 2006 VA examination report, and this opinion weighs 
against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of stressors during service.  
Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD (which has not been found in 
this case); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, the veteran's discharge (DD Form 214) shows 
that his military occupation specialty was "cable splicer."  
It also shows that his awards included the Vietnam Service 
Medal, and the Vietnam Campaign Medal with two stars, and 
indicates that he served in Vietnam between August 1970 and 
August 1971.  His (DA Form 20) indicates that while in 
Vietnam, he his principal duty was telephone switchboard 
operator, and that he served with the 331st Signal Company, 
39th Signal Battalion (from September 1970 to June 13, 1971), 
and with the 275th Signal Company, 33rd Signal Battalion (from 
June 13, 1971 to August 1971).  

The Board first finds that the evidence does not show that 
the veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, the evidence does not 
show, and the veteran does not assert, that either of the two 
stars associated with his Vietnam Campaign Medal were awarded 
based on combat, and there is no indication that either of 
them accompanied by a "V" device (for valor).  

Furthermore, although the veteran's personnel file lists a 
campaign ("campaign #13 un-named"), the nature and extent 
of the veteran's participation in this operation is not 
described, and the Board declines to afford this entry the 
same weight as the commendations or awards evincing combat.  
Id.  To the extent that this notation shows that the veteran 
was present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims has previously held that it is the 
distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that serving in a combat 
zone is not the same as serving in combat).  

Importantly, the veteran's stressors (which will be cited and 
addressed below) only support a finding that the veteran was 
not involved in combat. 

Based on the foregoing, the Board finds that the evidence in 
favor of a finding of participation in combat is of less 
weight than the evidence against such a finding.  The Board 
therefore finds that the veteran did not participate in 
"combat" for the purposes of the combat presumption.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor(s) must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The veteran asserts that he has PTSD due to stressors 
witnessed in Vietnam.  He asserts that during service in 
Vietnam, he witnessed the following: 1) in 1971, in front of 
his base, a sergeant pointed an M-16 at him and a friend, and 
threatened to "blow my head off"; 2) in 1971, he saw a 
friend of his, a Vietnamese woman, get hit and killed by an 
American in a truck; 3) while driving outside of his base in 
Vung Tau, a tree fell in front of his truck; and 4) once 
while camping out with a group of 25 to 30 members of his 
unit outside of their base, a sentry reported that he had 
been fired on, and everyone in the unit fired down a hill.  
See veteran's stressor statements, received in September 2005 
and March 2006; transcript of hearing held at the RO, hearing 
held in April 2007.  

The Board further notes that that veteran has stated that his 
friend in stressor #1 was later killed in an accident, in 
about April 1971, and that he began hearing voices shortly 
after stressor #1, although he never sought treatment.  He 
further stated that after the sergeant pointed a rifle at 
him, that he filed a formal written statement, but that no 
charges were brought against anyone involved.  See April 2007 
hearing transcript.  With regard to stressor #2, an April 
2005 VA progress note shows that the veteran stated that 
while in Vietnam, the same sergeant who pointed a rifle at 
him in stressor #1 was driving a truck while on drugs, that 
for some reason he began throwing troops out of the truck, 
and that one of his friends who was thrown out of the truck 
hit his head and died.  He further stated that he saw another 
friend, and a girl that the friend was with, get thrown into 
the air after they were hit by another friend of his who had 
stolen a truck.  He stated that they landed about 30 feet 
from him, and that his friend who was hit went to the 
hospital and was later sent home.  

As an initial matter, the Board finds that the veteran is not 
a credible historian.  In contrast to the aforementioned 
stressors, a review of the medical evidence shows that it 
includes the following: an April 2005 VA progress note shows 
that the veteran stated that while in Vietnam, the same 
sergeant who pointed a rifle at him in stressor #1 was 
driving a truck while on drugs, that for some reason he began 
throwing troops out of the truck, and that one of his friends 
who was thrown out of the truck hit his head and died.  A 
November 2005 VA progress note shows that the veteran told a 
health care professional that he was seen by an Army 
psychiatrist while in Vietnam, and that he was provided with 
valium at that time.  A March 2006 report from W.B.R., M.D., 
shows that the veteran reported inter alia serving "a combat 
tour" from 1970-71, and that, "During that time he did 
participate in fire-fights."  

In summary, the veteran has asserted to health care 
professionals that he participated in combat, that he 
participated in firefights, and that he received psychiatric 
treatment during service.  However, these stressors, as well 
as the stressor involving the death of a friend who was 
thrown from a truck by the sergeant who had pointed a rifle 
at him, were not claimed in any of his written submissions to 
VA.  As previously discussed, the Board has determined that 
he did not participate in combat.  In addition, there is no 
evidence to show that he received psychiatric treatment 
during service, and in fact he testified that he did not 
receive any psychiatric treatment in April 2007.  

In summary, the veteran's claimed stressors are 
inconsistently reported, uncorroborated, and contradicted by 
service records, and service medical records, to such a 
degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  The 
Board finds that the veteran's statements, overall, provide 
evidence against his claim of PTSD.

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  The Court 
has held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  

In a memorandum, dated in July 2006, the RO's Joint Services 
Records Research Center coordinator determined that the 
information provided by the veteran was insufficient to 
warrant an attempt at verification.  See M21-1MR, Part 
IV.ii.1.D.16.  

With regard to all of the claimed stressors, no reasonably 
specific time frames were provided, and the Board finds that 
the veteran has failed to provide VA with reasonably specific 
details of the claimed stressors.  See M21-1MR, Part 
III.iv.4.H.32.j.  Under the circumstances, the evidence does 
not indicate that identifiable and probative service records 
exist, and the claimed stressors appear to be anecdotal 
events that are not capable of verification.  See M21- 1MR, 
Part IV.ii.1.D.15.a. (attempt at corroboration not required 
where stressors are not capable of being documented), and 
14.d. (noting that claimants must provide, at a minimum, a 
stressor that can be documented, the location where the 
incident took place, the approximate date (within a two-month 
period of time) of the incident, and the unit of assignment 
at the time the stressful event occurred).  

Accordingly, as the claimed stressors are not capable of 
being documented, they may not serve as a basis for a grant 
of his claim.  In summary, there is no evidence in the 
veteran's personnel file, or the other evidence of record, 
that is sufficient to corroborate the claimed stressors, and 
the Board finds that the claimed stressors are not verified.  
The Board has therefore determined that the evidence does not 
warrant the conclusion that the claimed stressors have been 
verified.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that hearing 
loss, tinnitus, and PTSD, were caused by service.  However, 
with regard to the claims for hearing loss, and tinnitus, the 
Board has determined that the veteran's oral and written 
testimony is outweighed by the medical evidence (service and 
post-service medical records, indicating disorders that began 
many years after service), and that this evidence shows that 
service connection is not warranted for the claimed 
conditions.  With regard to the claim for PTSD, the veteran 
has been found not to be credible, and as it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  In this case, the veteran has not 
sufficiently identified a claimed stressor such that an 
attempt at verification is warranted.  Therefore, his 
contentions are insufficient to warrant a grant of the claim.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in September 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  

With regard to the claim for PTSD, the veteran has not been 
afforded examination, and an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's PTSD claim has been denied 
because it is not shown that the veteran engaged in combat, 
because the veteran has been found not to be credible, and 
because he has not sufficiently identified a claimed stressor 
that could provide the basis for a finding of PTSD.  Given 
the foregoing, the claim cannot be granted as a matter of 
law, and the Board finds that the standards of McLendon have 
not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply 
stated, the claim cannot be granted absent proof of 
participation in combat, and/or a verified stressor.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


